Citation Nr: 0821798	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-30 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for osteoporosis of the 
left knee.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

3.  Entitlement to an initial rating in excess of 40 percent 
for a low back disability.

4.  Entitlement to a rating in excess of 10 percent for 
epidermophytosis.

5.  Entitlement to an increased rating for residuals of 
second and third degree burns to the right arm, currently 
rated 20 percent disabling.  

6.  Entitlement to a compensable rating for residuals of a 
right mandibular condyle fracture.  




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

These matters were before the Board in November 2004 and were 
remanded for additional development.  In March 2006, the 
Board issued a decision regarding the issues on appeal, to 
include granting a 40 percent evaluation for the veteran's 
service-connected low back disability, prior to and from 
September 26, 2003, and granting a 10 percent evaluation, but 
no more, for epidermophytosis.  The veteran appealed the 
Board's March 2006 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2007, a Joint 
Motion for Remand (Joint Motion) was filed.  In a May 2007 
Order, the Court granted the Joint Motion, vacated the 
portion of the Board's March 2006 decision that denied all 
issues contained therein, and remanded the matter to the 
Board for action consistent with the Joint Motion. 
The portion of the Board's decision granting increased 
ratings for the veteran's service-connected low back and 
epidermophytosis disabilities noted above were left intact.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board again notes that the record indicates that the 
veteran had appointed R. Edward Bates, Esq. as his 
representative.  However, VA revoked Mr. Bates's authority to 
represent VA claimants effective July 28, 2003.  In an August 
2004 letter, the veteran was informed of this and provided an 
opportunity to appoint a new representative.  No reply was 
received.  


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Joint Motion essentially stated that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice provided to the veteran 
in February 2005 was inadequate to comply with the notice 
requirements of the VCAA and the Court's case law regarding 
notice.  The Joint Motion indicated that the appellant should 
be provided proper notice followed by subsequent adjudication 
after he has had time to respond to such notice.  As such, 
the Board finds that a remand is necessary to provide the 
veteran with adequate VCAA notice in compliance with the 
Joint Motion. 

During the pendency of this appeal, the Court found that the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) have also been interpreted to apply 
to all aspects of claims, to include the assignment of 
disability rating and effective date elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  As the record does not reflect that 
the veteran was provided notice in accordance with 
Dingess/Hartman, the Board finds that corrective notice 
should be sent to the veteran to comply.

Additionally during the pendency of this appeal, the Court, 
in a recent decision, outlined the notice that is necessary 
in a claim for an increased rating.  Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43-44 (2008).  The Court held, in essence, 
that the Secretary must notify the claimant that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain):  (1) evidence of a worsening of the 
condition and its impact on employment and daily life; (2) 
how disability ratings are assigned; (3) general notice of 
any diagnostic code (DC) criteria for a higher rating that 
would not be satisfied by evidence of a noticeable worsening 
of symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  The veteran has not been provided 
with such notice and the Board finds that corrective notice 
should be sent to the veteran to so comply.

The Joint Motion also noted that the impact of the 
appellant's current PTSD on his employment and whether 
extraschedular consideration is warranted pursuant to 
38 C.F.R. § 3.321(b)(1) were not discussed.  Specifically, 
the Joint Motion noted that the appellant was not working due 
to the residuals of a nonservice-connected stroke, but it was 
not discussed whether the severity of his service-connected 
PTSD, standing alone, caused marked interference with his 
employment which would warrant an assignment of a higher 
rating under 38 C.F.R. § 3.321.  Therefore, on remand, the 
impact of the appellant's current PTSD on his employment and 
whether extraschedular consideration is warranted should be 
adequately discussed.  The Board also notes that the veteran 
has not been provided the general rating formula for mental 
disorders.  As such, the Board finds that the veteran should 
be provided with this rating schedule.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter, or 
letters, as appropriate, for the issues 
of: (1) entitlement to service connection 
for osteoporosis of the left knee; (2) 
entitlement to an increased rating for 
PTSD, currently rated 50 percent 
disabling; (3) entitlement to an initial 
rating in excess of 40 percent for a low 
back disability; (4) entitlement to a 
rating in excess of 10 percent for 
epidermophytosis; (5) entitlement to an 
increased rating for residuals of second 
and third degree burns to the right arm, 
currently rated 20 percent disabling; and 
(6) entitlement to a compensable rating 
for residuals of a right mandibular 
condyle fracture, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2007), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), and any 
other applicable legal precedent.  The 
veteran should be advised of evidence 
considered thus far in connection with 
his service connection claim and provided 
a summary of such evidence.  The veteran 
should further be advised of evidence not 
of record which would help to 
substantiate his specific service 
connection claim regarding the specific 
disability at issue.  Inform the veteran 
of the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.

The veteran should also be advised to 
send to VA all evidence in his possession 
which pertains to the issues on appeal.  
He should also be provided notice that a 
disability rating and/or an effective 
date will be assigned, as outlined by the 
Court in Dingess/Hartman, for the award 
of benefits.  

Provide the veteran with the specific 
notice required in increased compensation 
claims, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), specifically including notice 
that the Secretary must notify the 
claimant that, to substantiate a claim, 
the claimant must provide (or ask the 
Secretary to obtain) (1) evidence of a 
worsening of the condition and its impact 
on employment and daily life; (2) how 
disability ratings are assigned; (3) 
general notice of the criteria for a 
higher rating for PTSD under 38 C.F.R. 
§ 4.130, DC 9411; for a higher rating for 
a low back disability under 38 C.F.R. 
§ 4.71a, DC 5292, 5295 (as in effect 
prior to September 26, 2003), 38 C.F.R. 
§ 4.71a, DC 5293 (as in effect from 
September 23, 2002 through September 25, 
2003), and 38 C.F.R. § 4.71a, DC 5237, 
5242-43 (as in effect from September 26, 
2003); for a higher rating for 
epidermophytosis under 38 C.F.R. § 4.118, 
DC 7806-7813; for a higher rating for 
second and third degree burns under 
38 C.F.R. § 4.118, DC 7801, and for 
residuals of right mandibular condyle 
fracture under 38 C.F.R. § 4.150, DC 
9905; and (4) examples of the types of 
medical and lay evidence the veteran may 
submit to (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation.

2.  Obtain all of the veteran's VA 
treatment records and progress reports 
from September 2005 until present located 
at any VA facility where the veteran 
received treatment regarding his service-
connected disabilities at issue.  If no 
records are available, the claims folder 
must indicate this fact.

3.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case, to include all applicable 
diagnostic codes.  Consider staged 
ratings and assignment of extraschedular 
ratings, each as appropriate.  Afford the 
appellant an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



